

117 HR 2944 IH: To amend the Internal Revenue Code of 1986 to reduce the retirement plan period of service requirements for long-term, part-time employees.
U.S. House of Representatives
2021-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2944IN THE HOUSE OF REPRESENTATIVESApril 30, 2021Ms. Sewell introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to reduce the retirement plan period of service requirements for long-term, part-time employees. 
1.One-year reduction in period of service requirement for long-term, part-time workers 
(a)In generalSection 401(k)(2)(D)(ii) of the Internal Revenue Code of 1986 is amended by striking 3 and inserting 2. (b)Clarification of prior service for purposes of vesting rulesSection 112(b) of the Setting Every Community Up for Retirement Enhancement Act of 2019 is amended by striking section 401(k)(2)(D)(ii) and inserting paragraphs (2)(D)(ii) and (15)(B)(iii) of section 401(k). 
(c)Effective dateThe amendments made by this section shall take effect as if included in the enactment of section 112 of the Setting Every Community Up for Retirement Enhancement Act of 2019. 